Citation Nr: 0532181	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for gout, bilateral 
great toes.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left toe.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1976 and from July 1978 to February 2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and April 2003 rating 
decisions of  the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.

The September 2001 rating decision held that service 
connection was warranted for degenerative joint disease of 
the left great toe  but assigned a noncompensable evaluation.  
In April 2003, the RO reevaluated the matter and held that a 
10 percent disability evaluation was warranted.

In January 2004, the veteran presented testimony during a 
videoconference hearing before the undersigned Veterans Law 
Judge.

In July 2004, the Board remanded the matters for additional 
evidentiary development.


FINDINGS OF FACT

1.  The veteran does not have gout attributable in any way to 
his period of service.

2.  The veteran's hypertension does not manifest with 
predominant diastolic pressure of 110 or more, or systolic 
pressure of 200 or more.	

3.  The veteran's degenerative joint disease of the left toe 
is manifested by pain and swelling.


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for gout 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2005).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 
4.104, Diagnostic Code 7101 (2005).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left toe have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.118, Diagnostic Code 5281 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are September 2002 and July 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for service 
connection and increased disability ratings.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in March 2000.   Thereafter, the RO provided 
notice in September 2002 and July 2004.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records;  private treatment records from Bozeman Deaconess 
Hospital, Jeffrey A. Goldes, M.D., C. Kutsch, M.D. ; and VA 
examination reports dated in December 2000, March 2003, and 
January 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.



I. Laws and Regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Increased ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Analysis-service connection

Gout

The veteran seeks service connection for gout, bilateral 
great toes.  He alleged that he experienced gout several 
times during his period of service.  The Board notes that 
service connection is in effect for degenerative joint 
disease of the left great toe.  

Upon a review of the medical evidence of record, the Board 
holds that service connection is not warranted for gout.  
Service medical records are entirely negative as to 
complaints or a diagnosis of gout.

Similarly, post-service medical records are devoid of any 
evidence of a treatment for symptomatology related to gout 
for several years after his separation from service.  The 
veteran was first treated with symptoms of gout in May 2002.  
Although he exhibited elevated uric acid levels, no definite 
diagnosis of gout was ever provided.

Moreover, the medical evidence of record has been unable to 
substantiate a definite diagnosis of gout and has 
consistently attributed any left toe pain to the service-
connected degenerative joint disease.  In May 2003, the 
veteran was scheduled for a VA examination. The veteran 
reported with subjective pains of gout; however, the examiner 
noted no objective findings.  The examiner's assessment was 
that the veteran's toe pain was related to arthritis, 
specifically in his left toe.  

In January 2005, the veteran was scheduled for an additional 
VA examination.  The veteran's subjective complaints included 
swelling, redness and heat of the distal phalanx of the great 
toe, left worse than right.  He experienced flare-ups a 
couple of times a year, whereas in the past he experienced it 
on a monthly basis.  The veteran attributed the decrease in 
frequency to daily ingestion of folic acid and cherry juice.  
The examiner noted that the veteran's subjective symptoms of 
toe swelling could not be given a firm diagnosis of gout.  He 
noted that the x-ray evidence revealed degenerative joint 
disease of the left great toe but no clear cut findings of 
gouty arthritis.  

In this case, the record contains absolutely no indication 
that the veteran currently has gout which is causally related 
to his active service.  The Board has considered the 
veteran's lay contentions that he has gout that  is related 
to his period of service.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, his contentions are not probative to the 
issue at hand.  

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for gout, bilateral great toes. 

II.  Analysis-increased ratings

Hypertension

Service connection is currently in effect for hypertension.  
His service-connected disability is assigned a 10 percent 
evaluation under Diagnostic Code 7101.  The veteran alleges 
that an increased disability evaluation is warranted because 
in order to maintain his blood pressure around 150/100 he is 
required to take medication.  Additionally, he has stated 
that it is not unusual that his blood pressure readings be 
170/105, in the morning.

A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Code 7101.

Blood pressure readings from April 14, 2000 to May 10, 2000 
reveal only two diastolic readings of 110 or more.  In July 
2000, his hypertension was considered not well-controlled and 
his blood pressure was 200/120.  In September 2000, the 
veteran underwent a stress test and his maximum blood 
pressure was read at 232/126.

In January 2005, the veteran was scheduled for a VA 
examination.  The examiner reviewed the claims folder and 
noted that the veteran's blood pressure was frequently in the 
130/90 range and that he had been diagnosed as having 
"labile hypertension" because his blood pressure when he 
measured them at home was usually significantly higher.  The 
veteran had recorded blood pressures as high as 200/115.  He 
stated that he had a nurse practitioner that was doing a 
"remarkably good job" in getting his blood pressure into an 
acceptable range.  Upon examination the veteran's blood 
pressure was 158/94 and on repeat it was 160/100.    The 
examiner noted that the veteran was on four 
antihypertensives, which signified moderately severe 
hypertension.  He commented that the veteran definitely 
needed medication for his blood pressure management.

Upon a review of the aforementioned evidence, the Board holds 
that an increased disability rating is not warranted.  
According to blood pressure readings, and the January 2005 VA 
examination, the veteran's hypertension is well controlled 
with consistent use of prescribed medication.  Since the 
inception of the claim, readings rarely showed a diastolic 
pressure of 110 or more or systolic pressure predominantly of 
200 or more.  Moreover, during the January 2005, the veteran 
commented that his current treatment provider was doing an 
excellent job at maintaining his blood pressure within normal 
limits.  As such, there is no basis for an increased 
evaluation at this time.

Because current evaluations are proper and the veteran has 
not been frequently hospitalized, the application of the 
regular schedular standards is not impractical and an 
extraschedular is not in order at this time. 38 C.F.R. § 
3.321(b)(1).

Left Great Toe

Service connection is currently in effect for degenerative 
joint disease of the left great toe.  His service-connected 
disability is assigned a 10 percent rating.

In December 2000, the veteran reported for a VA examination.  
His subjective complaints included pain and swelling of the 
left great toe on an average of once, maybe twice a month.  
When the toe was red and painful he was unable to walk or 
weight bear on it.  The veteran was diagnosed as having acute 
arthritis of the left great toe, by history.   The 
examination was negative.  X-rays revealed no evidence of 
fracture or dislocation.  There were mild degenerative 
changes in the MTP joint of the great toe.  

In August 2005, the veteran submitted that he understood and 
accepted his rating and that if he had understood the ratings 
before he would never have asked for reconsideration.  

The severity of a toe or foot disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities,           38 C.F.R. 
§ 4.71a, Part 4.  These criteria utilize separate diagnostic 
codes to identify the various disabilities.  Diagnostic Code 
5010 contemplates ratings for traumatic arthritis, and 
provides that arthritis due to trauma, substantiated by x-ray 
findings, will be rated as degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  There is a 
caveat, however.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Compare to 38 
C.F.R.     § 4.59 (painful motion is an important factor of 
arthritic disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints; muscle spasm will 
greatly assist the identification).

When the limitation of motion of a specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  For the purposes of rating disability from arthritis, 
the shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are each 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, but with x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is warranted.  With x- 
ray evidence of involvement of two or more major joints, or 
two or more minor joint groups, a 10 percent evaluation is 
warranted.

Disabilities of the foot are evaluated under Diagnostic Codes 
5276 through 5284 of the Rating Schedule.   The veteran's 
degenerative joint disease of the left great toe has been 
rated as 10 percent disabling under Diagnostic Code 5281, the 
maximum rating available.  

Severe unilateral hallux valgus, if equivalent to amputation 
of the great toe, warrants a 10 percent disability evaluation 
under Diagnostic Code 5280.  Under Diagnostic Code 5281, 
severe unilateral hallux rigidus is to be rated as severe 
hallux valgus.  A rating in excess of 10 percent is not 
provided under Diagnostic Code 5279, 5280, or 5281.

Disability evaluations in excess of 10 percent are available 
under Diagnostic Codes 5276 (Flatfoot, acquired), 5278 (Claw 
foot (pes cavus), acquired), 5283 (malunion or nonunion of 
the tarsal or metatarsal bones) .  However, the evidence does 
not show that the veteran has or has ever had flatfeet or 
claw foot nor is there X-ray evidence of malunion or nonunion 
of the tarsal or metatarsal bones.  Accordingly, evaluation 
under these diagnostic codes is not warranted.

The current 10 percent rating is the maximum evaluation 
allowed for degenerative joint disease of the left great toe.  
In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for degenerative joint disease 
of the left great toe.  Thus, the benefit-of-the-doubt 
doctrine is not applicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).






ORDER

Service connection for gout, bilateral great toes, is denied.

A rating in excess of 10 percent for chronic hypertension is 
denied.

A rating in excess of 10 percent for degenerative joint 
disease of the left great toe is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


